Applicant’s arguments/Remarks filled 08/30/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103, has been fully considered, however not persuasive.
	The Applicant argues that neither of cited US 2020/0057545 to Seomoon or US 2020/0051331 to Thai teach or suggest the newly added limitation to Claim 1 drawn to “wherein the vertical heat conduction structures are doped with the cushioning material, and the cushioning material comprises an elastic polymer”.
	In support of this argument, the Practitioner reasons that Seomoon [0082] merely discloses independent layers of buffer member and heat dissipation member and does not disclose or teach the heat dissipation member being doped with cushioning material ad Thai [0083] only discloses that flexible polymer fully fill gaps in the CWT array 122.
	Applicant concludes , as such combination of Seomoon with Thai is silent on the vertical heat conduction structures of the heat conduction layer being doped with a cushioning material.
	The Examiner respectfully disagrees.
	The limiting term “doped” is broad term used in many application with completely different meanings. The only citation in the disclosure defining the term “doped” states that;  “materials of the heat conduction layer 31 can also be doped with the cushioning material 32”.
	With lack of definition in disclosure, the Examiner has relied on the dictionary definition “a thick liquid, such as lubricant, applied to a surface”.
	Thai [0023] clearly states that “the composite layer 12 includes a polymer matrix 121 and a carbon nanotube (CWT) array 122 embedded therein”, implying the heat conduction layer (122) doped with cushioning material 121. 
	Accordingly, the Examiner submits that, following MPEP 2111 in a broadest reasonable interpretation, in light of the disclosure, Seomoon in view of Thai properly teach or suggest the newly amended limitation of Claim 1.

/AMIR A JALALI/Examiner, Art Unit 2835      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835